            CASE 0:20-cv-01719 Document 1 Filed 08/06/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT


                            DISTRICT OF MINNESOTA



Abdirahman Osman,

                            Plaintiff,

      V.                                                            COMPLAINT

United States of America,

                            Defendant.




       NOW COMES Plaintiff, ABDIRAHMAN OSMAN, by and through undersigned

counsel, and for his complaint against Defendant UNITED STATES OF AMERICA,

states as follows:

       1.    The district courts of the United States of America have exclusive

jurisdiction of this action under the Militaiy Claims Act, 10 U.S.C. § 2733, as

amended, sind 28 U.S.C. § 1346(b)(1), as it includes a civil action against the United

States for money damages for personal injury caused by negligent or wrongful acts or

omissions of employees of the United States while acting within the scope of their

office or employment, under circumstances where the United States, if a private

person, would be liable to the claimant in accordance with the law of the place where

the act of omission occurred.

       2.     Plaintiff, ABDIRAHMAN OSMAN,is a United States citizen currently

residing in the State of Minnesota.

       3.     Plaintiff, ABDIRAHMAN OSMAN, previously filed a claim (No. 18-172-

TOl 1) against the United States of America, Department of the Army under the Federal
Tort Claims Act on November 16, 2017. See attached Exhibit 1; Form 95 Claim.
             CASE 0:20-cv-01719 Document 1 Filed 08/06/20 Page 2 of 4



       4.     The Federal Tort Claim filed by Plaintiff ABDIRAHMAN OSMAN, was

acknowledged by Defendant, UNITED STATES OF AMERICA, on December 8, 2017.

See attached Exhibit 2.

       5.     Defendant, UNITED STATES OF AMEREICA, by the Department of the

Army has implicitly denied Plaintiffs claim because it has failed to respond in writing

within six months after Plaintiff filed his claim on November 16, 2017.

       6.     Plaintiff, ABDIRAHMAN OSMAN, has complied with all jurisdictional

provisions of 28 U.S.C. § 2671 et seq. and has exhausted his administrative remedies

prior to the filing of this action.

       7.      Venue is proper in the District of Minnesota pursuant to 28 U.S.C. §

1391(e) in that the occurrence giving rise to this action occurred in this District.

       8.     On March 4, 2016, Plaintiff ABDIRAHMAN OSMAN, was operating his

vehicle southbound on Highway 10 near County Road 3 in Sherbume County

Minnesota.


       9.      On March 4, 2016, and all times relevant herein, Caleb Sazama was

operating a military tanker as part of a military convoy northbound on Highway 10

near County Road 3 in Sherbume County Minnesota.

       10.     On March 4, 2016, and all times relevant herein, Caleb Sazama was

employed by the United States Army, and was at all times acting within the scope and

agency of his employment with the United States Army.

       11.     On March 4, 2016, at approximately 12:22 p.m., Caleb Sazama lost

control of the military tanker, crossed the median striking Plaintiff, ABDIRAHMAN

OSMAN'S, vehicle causing a violent crash between the two vehicles.

       12.     Plaintiff, ABDIRAHAM OSMAN, alleges that the injuries and damages he

sustained as a result of the crash were caused by negligent or wrongful acts or
             CASE 0:20-cv-01719 Document 1 Filed 08/06/20 Page 3 of 4



omissions of employees to the United States of America while acting within the scope

of their office or employment, including, but not limited to the following:

      •       Failing to keep his vehicle under control by over-correcting or over-
              steering his vehicle;

      •       Driving too fast for the conditions; and

      •       Failing to keep his vehicle in the proper lane of traffic.

       13.    As a result of this accident, Plaintiff sustained injuries satisfying the

thresholds set forth in Minn. Stat. 65B.51, subd. 3, which include, but are in no way

limited to, medical expenses in excess of $4,000.00.

       14.    That as a result of the aforesaid injuries sustained by Plaintiff,

ABDIRAHMAN OSMAN, he was caused to and will in the future experience mental and

physical pain and suffering, has suffered and wiU in the future suffer disability and

disfigurement, has suffered and wiU in the future suffer a loss of a normal life, has

been caused to incur and will in the future incur expenses for necessary medical care,

treatment and services, has suffered and will in the future suffer a loss of the value of

his time, earnings, profits and salaries and has been and will be damaged in his

earning capacity, and has otherwise been damaged in a personal and pecuniary

nature.


       WHEREFORE, Plaintiff ABDIRAHMAN OSMAN, prays thatjudgment be entered

in his favor and against Defendant UNITED STATES OF AMERICA,in the sum of

$750,000.00, together with interest, attorneys'fees and the cost of this action.
          CASE 0:20-cv-01719 Document 1 Filed 08/06/20 Page 4 of 4



                             SCHWEBEL GOETZ & SIEBEN, P.A.


Dated: August 6, 2020        By /s/ Courtney A. Lawrence
                             Courtney A. Lawrence (#389015)
                             James S. Ballentine (#209739)
                             Matthew J. Barber (#397240)
                             ATTORNEYS FOR THE PLAINTIFF
                             5120 IDS Center
                             80 South Eighth Street
                             Minneapolis, Minnesota 55402-2246
                             Telephone: 612-377-7777
                             Fax: 612-333-6311
                             Email: clawrence@schwebel.com
                             Email: jballentine@schwebeLcom
                             Email: mbarber@schwebel.com
